Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group I (claims 16-27) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 16-27 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claimed Tg in claim 16 is uncertain. The claimed Tg appears to be a variable that increases during heating and is measured at any time during the heating step.  Thus, the scope of the claimed Tg is indefinite, and the claimed range between T1 and T2 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-27  is (are) rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 4093600 listed on IDS and ISR).
As to claims 16-27, Fan (abs., claims, examples, figures, 24:60-68, 25:1-10) discloses a method of crosslinking a silane end capped polyarylene sulfone (100 wt%) for prime coating (free of constraints):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
that meets the claimed one. The curing is carried out at 160-300 °C and 3-60 minutes. The instant Table 3 shows the range between T1 and T2 is 150-185 °C, so the disclosed range of curing temperature and time would inherently overlap with the claimed ranges.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  The rejection is supported by the above 112b rejection.
Fan is silent on the claimed properties of Tg increase, insolubility, and bubble size of instant claims 22, 25, and 27.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by Fan.  However, the reference teaches a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed structures.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e., Tg increase, insolubility, and bubble size would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed structures.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766